Case 9:20-md-02924-RLR Document 3039-1 Entered on FLSD Docket 03/11/2021 Page 1 of 3




                                                                29 OCT 2020 WY 561088
  Itf* M44-ARASRIM
       •
               ,
             zzrraT,T                        . 4 2020 4



                                                         Reg.                  z / Reg. t4u.
                                                  (s{ - 10497                  01   10497
                                                     t_M .t'hta-VV
                                                   k                           \ 00,
                                                                                       h aNratar




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


         IN RE: ZANTAC (RANITIDINE                                           MDL MO. 2924
         PRODUCTS LIABIITY                                                     20-MD-2924
         LITIGATION
                                                       JUDGE ROBIN L. ROSENBERG
                                                        MAGISTRATE JUDGE BRUCE
                                                                       REINHART

         10th March 2021

                               AFFIDAVIT OF MAYUR C. MEHTA
                 I, Mayur C. Mehta, being duly sworn, depose and say that:
            Case 9:20-md-02924-RLR                           Document 3039-1                           Entered on FLSD Docket 03/11/2021


                                                  Annexuce - ii

1. Tt-izt- i4oft 41.-d-41 341. --qi- i fe4S-415                      2 2q 2- ----              .!
     . -t-form Ucilf<                                                  A.c -                  4
 4, 77ii 41d,:j1) oi.kitt,
                         1 34-6 N ?                                       ?rig / It
-7-.-54-fp-Zriia—OrWIRI cr./ 44                              .....3. i;•: -•• :.••.1 , • —1,-qt i
                                                                                                    ABORATORIES
                                                                 (ii:;FJ.B.L.,...
,., 17.Afif I.. -'- 1•, ' "a RTa a li '.                                                           • EUTICALS LTD.)
   • .c•                                                                                              WING,
           PT- KM Mit R. '71.r.T 3 VI                              4th FLOOR, L4 '.          ..- • LE ROAD,
                                                                       WORLi, MUME3A1 400 030.

     ..
 '        trnillci....5 ..tdi" f3t1Mi   1-Tkii.    mrii                   ..iN
          ffigi-in rft 505 ftoctt   VMOI/Xftil

                                                                           "5, 1 R 0 *0 Ile
                               '
 7:1- tr.ormrh "A vos utlart tam tomtviit 106 gt:i. '.ialtivrtft.t .
 qi,;!;z1 vor 4.ieket) *.                              ... .....„.......




                                                                                                                                               4

                                                                                                                                                   •t
                                                                                                                                                   •«
                                                                                                                                         •:4        • '1. 1
                                                                                                                                                        4
                                                                                                                                        „At!




                                                                                                                          •-1.    1/4



                                                                                                                            tr,         21
                                                                                                                      r;--
                                                                                                                      ,7;4 Fiy G   .1(<•
                                                                                                                               ....sv
Case 9:20-md-02924-RLR Document 3039-1 Entered on FLSD Docket 03/11/2021 Page 3 of 3




          1.      My name is Mayur C. Mehta, and I am the Company Secretary and Vice-

          President Compliance of Unique Pharmaceutical Laboratories, Ltd., a division of J.B.

          Chemicals & Pharmaceuticals Limited ("Unique"). I am authorized to sign this

          document on behalf of Unique. I have personal knowledge of the facts states herein.



          2.      Unique is a division of an Indian corporation J.B. Chemicals &

           Pharmaceuticals Limited with its principal place of business at Neelam Centre,

           B'Wing, 4th Floor, Hind-Cycle Road, Worli, Mumbai — 400030, Maharashtra, India.



           3.      Unique applied for and obtained Abbreviated New Drug Application

           ("ANDA") No. 210228 for a ranitidine 150 mg tablet. The United States Food and

           Drug Administration ("FDA") approved ANDA No. 210228 on August 30, 2019.



           4.      Unique applied for and obtained ANDA No. 210250 for a ranitidine 75 mg

           tablet. The FDA approved ANDA No. 210250 on August 30, 2019.



           5.      Unique did not purchase or obtain these ANDAs from any other entity.



           6.      After obtaining FDA approval of ANDA Nos. 210228 and 210250, Unique did

           not use these ANDAs to manufacture, distribute, market or sell any ranitidine

           containing products in the United States.



           427.    Unique did not manufacture, distribute, market or sell any ranitidine conta

            products in the United States or in any other U.S. territories at any time.
                                                                                             /     6'e9. ti
                                                                                                 Mai, 0497
                                                                                                          °-
            Further affiant sayeth naught.
                                               For Unique Pharmaceutical Laborator
                                    (A division of J.B. Chemicals & Pharmaceuticals L
     Attested by me
             -
                                                     S l nature
       cgc ,                                         Name: Mayur C. Mehta
     RAKESH P. DOOA                                  Place: Mumbai, India
                 B. Com., LL.3.                      Date: 10/03/ 2021
       Advocate High Court,
     Notary Government of Intii2
          Kondaji Rtda. No. 3,
            Iva Hospital, Parnl,
         MUMBA1.400 C -12.
